


EXHIBIT 10.1


BLUE NILE, INC.
2015 CHANGE OF CONTROL SEVERANCE PLAN
Section 1.INTRODUCTION.
The Blue Nile, Inc. 2015 Change of Control Severance Plan (the “Plan”) is
established effective January 19, 2015. The Plan provides for the payment of
certain benefits to eligible executives of Blue Nile, Inc. (the “Company”). This
Plan supersedes the Blue Nile, Inc. Change of Control Severance Plan established
on March 4, 2009 and the Blue Nile, Inc. Amended & Restated Change of Control
Severance Plan established on January 20, 2012 (collectively, the “Prior
Plans”). This Plan document also is the Summary Plan Description for the Plan.
Section 2.    ELIGIBILITY FOR BENEFITS.
(a)    General Rules. Subject to the requirements of the Plan, the Company will
provide the benefits described in Section 3 to Eligible Employees.
(1)    Definition of “Eligible Employee.”  For purposes of this Plan, Eligible
Employees are those employees of the Company selected by the Plan Administrator,
in its sole discretion, to be eligible for benefits under the Plan.  The Plan
Administrator will make the determination of whether an employee is an Eligible
Employee, and such determination will be binding and conclusive on all persons. 
The Plan Administrator will maintain a current schedule of Eligible Employees
with the General Counsel of the Company or such other Company officer as may be
designated by the Plan Administrator.  Temporary employees and independent
contractors are not eligible for any benefits under the Plan.
(2)    Obligations of Eligible Employees. In order to receive any benefits under
the Plan:
(i)    the Eligible Employee must incur a Qualifying Termination;
(ii)    the Eligible Employee must remain on the job until the date of such
Qualifying Termination;
(iii)    the Eligible Employee must execute and return to the Company a general
waiver and release in substantially the form attached hereto as Exhibit A,
Exhibit B or Exhibit C, as applicable, within the time frame set forth therein
(the “Release”) and such Release must become effective in accordance with its
terms – but not later than the 60th day following his or her Separation from
Service – provided, however, the Plan Administrator has the authority, in its
discretion, to modify the form of the Release as necessary to comply with

1.
 



--------------------------------------------------------------------------------




changes in applicable law and to incorporate the Release into a termination
agreement with the Eligible Employee; and
(iv)    the Eligible Employee must remain in compliance with his or her
continuing obligations to the Company, including obligations under his or her
Employee Nondisclosure, Proprietary Information, Inventions, Nonsolicitation and
Noncompetition Agreement (such form, or any similar form, the “Proprietary
Agreement”).
(b)    Exceptions to Benefit Entitlement. An employee who otherwise is an
Eligible Employee will not receive benefits under the Plan (or will receive
reduced benefits under the Plan) in the following circumstances, as determined
by the Plan Administrator in its sole discretion:
(1)    The employee is covered by any other change of control, severance or
separation pay plan, policy or practice of the Company or has executed an
individually negotiated employment contract or agreement with the Company
relating to change of control or severance benefits, in each case with respect
to benefits payable upon an event that constitutes a Qualifying Termination (as
defined herein), and such plan, policy, practice, contract or agreement is in
effect on the date of such Qualifying Termination. In such case, the employee’s
benefits upon a Qualifying Termination, if any, will be governed by the terms of
such plan, policy, practice, contract or agreement and will be governed by this
Plan only to the extent that the reduction pursuant to Section 3(c) does not
entirely eliminate benefits under this Plan.
(2)    The employee’s employment terminates other than as a result of a
Qualifying Termination, including a termination for Cause prior to the effective
date of a previously scheduled Qualifying Termination, a termination as a result
of the employee’s death or disability, or a voluntary termination initiated by
the employee other than as a Resignation for Good Reason. Voluntary terminations
include, but are not limited to, resignation, retirement, failure to return from
a leave of absence on the scheduled date and/or termination in order to accept
employment with another entity (including, but not limited to, any entity that
is wholly or partly owned (directly or indirectly) by the Company or an
affiliate of the Company).
(3)    The employee has not signed an enforceable Proprietary Agreement covering
the employee’s period of employment with the Company (and with any predecessor)
and does not confirm in writing that he or she is and will remain subject to the
terms of that Proprietary Agreement.
(c)    Definition of “Board”. “Board” means the Board of Directors of the
Company.
(d)    Definition of “Cause”. “Cause” for termination includes any of the
following events that has a material negative impact on the business or
reputation of the Company:

2.
 



--------------------------------------------------------------------------------




(1)    indictment or conviction of any felony or any crime involving dishonesty
or moral turpitude;
(2)    dishonesty which is not the result of an inadvertent or innocent mistake
by the employee with respect to the Company;
(3)    the employee’s continued willful violation of his or her obligations to
the Company after there has been delivered to the employee a written demand for
performance from the Board which describes the basis for the Board’s belief that
the employee has not substantially satisfied his or her obligations to the
Company;
(4)    the employee’s violation or breach of any material written Company
policy, agreement with the Company, or any statutory or fiduciary duty to the
Company; or
(5)    damaging or misappropriating or attempting to damage or misappropriate
any property, including any confidential or proprietary information, of the
Company.
(e)    Definition of “Change of Control”. A “Change of Control” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events:
(1)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change of Control will not be deemed to occur (A) on account of the
acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change of Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change of Control will be deemed to
occur;
(2)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or

3.
 



--------------------------------------------------------------------------------




similar transaction, in each case in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such transaction;
(3)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or
(4)    individuals who, on the date the Plan is adopted by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.
Notwithstanding the foregoing definition or any other provision of this Plan,
the term Change of Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. To the extent required for compliance with Section 409A of the Code, in
no event will a Change of Control be deemed to have occurred if such transaction
is not also a “change in the ownership of” the Company, a “change in the
effective control of” the Company, or a “change in the ownership of a
substantial portion of the assets of” the Company, each as determined under
Treasury Regulations Section 1.409A-3(i)(5) (without regard to any alternative
definition thereunder).
(f)    Definition of “Code”. “Code” means the Internal Revenue Code of 1986, as
amended, including any applicable regulations and guidance thereunder.
(g)    Definition of “Entity”. “Entity” means a corporation, partnership,
limited liability company or other entity.
(h)    Definition of “Exchange Act”. “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.
(i)    Definition of “Exchange Act Person”. An “Exchange Act Person” means any
natural person, Entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act), except that “Exchange Act Person” will not include (1) the
Company or any Subsidiary of the Company, (2) any employee benefit plan of the
Company or any Subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary of the Company, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) an Entity Owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of stock of the Company; or (5) any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) that, as of the effective date of this Plan, is the Owner,
directly or indirectly, of securities of the Company

4.
 



--------------------------------------------------------------------------------




representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities.
(j)    Definition of “Own,” “Owned,” “Owner,” “Ownership”. A person or Entity
will be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have
acquired “Ownership” of securities if such person or Entity, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.
(k)    Definition of “Qualifying Termination”. A “Qualifying Termination” means
a termination of the Eligible Employee’s employment with the Company as a result
of a termination by the Company without Cause or a Resignation for Good Reason,
in either case that:
(1)    constitutes a Separation from Service;
(2)    occurs other than as a result of the Eligible Employee’s death or
disability; and
(3)    occurs (A) on or within twelve (12) months following the effective date
of a Change of Control with respect to any Eligible Employee other than the
Company’s Chief Executive Officer (the “CEO”) or Chief Financial Officer (the
“CFO”) or (B) on or within twenty-four (24) months following the effective date
of a Change of Control with respect to any Eligible Employee who is the CEO or
CFO.
(i)     Definition of “Resignation for Good Reason”. A “Resignation for Good
Reason” means the Eligible Employee has resigned from all positions he or she
then holds with the Company:
(1)    because any of the following actions has been taken without his or her
express written consent:
(i)    there is a material reduction (where material is considered greater than
10%) of the Eligible Employee’s annual base salary;
(ii)    there is a material adverse change in the Eligible Employee’s position
or responsibilities (including the person or persons to whom the Eligible
Employee has reporting responsibilities and including a requirement that an
Eligible Employee who reports directly to the Board instead report to a
corporate officer or employee instead of reporting directly to the Board);
provided, however, that becoming the chief executive officer or chief financial
officer of a privately-held company will not, by itself, be deemed a material
adverse change in the position or responsibilities of an Eligible Employee who
is the CEO or CFO, respectively;
(iii)    the Eligible Employee is required to relocate his or her principal
place of employment to a location that would increase his or her one way commute
distance by more than twenty-five (25) miles; or

5.
 



--------------------------------------------------------------------------------




(iv)    the Company materially breaches its obligations under this Plan or any
then-existing employment agreement with the Eligible Employee; and
(2)    the Eligible Employee provides written notice of such action to the Board
within the thirty (30)-day period immediately following such action; and
(3)    such action is not remedied by the Company within thirty (30) days
following the Company’s receipt of such written notice; and
(4)    the Eligible Employee’s resignation is effective not later than sixty
(60) days after the expiration of such thirty (30) day cure period.
(j)     Definition of “Separation from Service”. A “Separation from Service”
means a “separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(h), without regard to any alternative definition thereunder.
(k)     Definition of “Subsidiary”. A “Subsidiary” means, with respect to the
Company, (i) any corporation of which more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether, at the
time, stock of any other class or classes of such corporation will have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, Owned by the Company, and (ii) any partnership, limited
liability company or other entity in which the Company has a direct or indirect
interest (whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).
Section 3.    AMOUNT OF BENEFIT.
(a)    Benefits. Subject to the terms and conditions of the Plan, the Eligible
Employee will receive the benefits set forth in the Participation Notice
provided to the Eligible Employee, in substantially the form attached hereto as
Exhibit D or Exhibit E, as applicable, at the time such individual is designated
an Eligible Employee, or as may be amended thereafter by the Plan Administrator.
The Eligible Employee must sign and return the Participation Notice to the
Company within thirty (30) days after designation to agree to the terms and
conditions of the Plan.
(b)    Additional Benefits. Notwithstanding the foregoing, the Plan
Administrator may, in its sole discretion, authorize benefits in an amount in
addition to those benefits set forth in Section 3(a) to an Eligible Employee.
The provision of any such benefits to an Eligible Employee will in no way
obligate the Company to provide such benefits to any other Eligible Employee or
to any other employee, even if similarly situated. Receipt of benefits under
this Plan pursuant to such exceptions may be subject to a covenant of
confidentiality and non-disclosure.
(c)    Certain Reductions. The Company will reduce an Eligible Employee’s
benefits under this Plan by any other change of control or severance benefits,
pay in lieu of notice, or other similar benefits payable to the Eligible
Employee by the Company in connection with the Eligible Employee’s Qualifying
Termination, including, but not limited to, any payments or benefits that are
due pursuant to (i) any other change of control, severance or separation pay
plan, policy or

6.
 



--------------------------------------------------------------------------------




practice of the Company, or any individually negotiated employment contract or
agreement with the Company relating to change of control or severance benefits,
in each case, as is in effect on the Eligible Employee’s Separation from
Service, (ii) any applicable legal requirement, including, without limitation,
the Worker Adjustment and Retraining Notification Act (the “WARN Act”), or
(iii) any Company policy or practice providing for the Eligible Employee to
remain on the payroll without being in active service for a limited period of
time after being given notice of the termination of the Eligible Employee’s
employment. The benefits provided under this Plan are intended to satisfy, to
the greatest extent possible, any and all statutory obligations that may arise
out of an Eligible Employee’s termination of employment, and the Plan
Administrator will so construe and implement the terms of the Plan. Such
reductions will be applied on a retroactive basis, with benefits previously paid
being recharacterized as payments pursuant to the Company’s statutory
obligation.
(d)    Best After Tax. If any payment or benefit (including payments and
benefits pursuant to this Plan) that an Eligible Employee will or may receive
from the Company or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 280G Payment pursuant to this Plan (a
“Payment”) will be equal to the Reduced Amount. The “Reduced Amount” will be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Eligible Employee’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of the preceding sentence, the reduction will occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for the
Eligible Employee. If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, will be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification will preserve to the greatest extent
possible, the greatest economic benefit for the Eligible Employee as determined
on an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), will be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A of the Code will be reduced (or eliminated) before Payments that
are not “deferred compensation” within the meaning of Section 409A of the Code.

7.
 



--------------------------------------------------------------------------------




If Section 280G of the Code is not applicable by law to an Eligible Employee,
the Company will determine whether any similar law in the Eligible Employee’s
jurisdiction applies and should be taken into account.
The independent professional firm engaged by the Company for general tax audit
purposes as of the day prior to the effective date of the Change of Control will
make all determinations required to be made under this Section 3(d). If the firm
so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Company will
appoint a nationally recognized independent professional firm to make the
determinations required hereunder. The Company will bear all expenses with
respect to the determinations by such firm required to be made hereunder. The
Company will use commercially reasonable efforts to cause the firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to the Company and the Eligible Employee
within thirty (30) calendar days after the date on which the Eligible Employee’s
right to a 280G Payment becomes reasonably likely to occur (if requested at that
time by the Company or the Eligible Employee) or such other time as requested by
the Company or the Eligible Employee.
If the Eligible Employee receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of the first paragraph of this Section 3(d)
and the Internal Revenue Service determines thereafter that some portion of the
Payment is subject to the Excise Tax, the Eligible Employee will promptly return
to the Company a sufficient amount of the Payment (after reduction pursuant to
clause (x) of the first paragraph of this Section 3(d)) so that no portion of
the remaining Payment is subject to the Excise Tax. For the avoidance of doubt,
if the Reduced Amount was determined pursuant to clause (y) of the first
paragraph of this Section 3(d), the Eligible Employee will have no obligation to
return any portion of the Payment pursuant to the preceding sentence.
(e)    Code Section 409A. It is intended that all of the benefits provided under
this Plan satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”)
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and the Plan will be construed to the greatest extent possible
as consistent with those provisions. To the extent not so exempt, the Plan (and
any definitions in the Plan) will be construed in a manner that complies with
Section 409A and incorporates by reference all required definitions and payment
terms. For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulations Section 1.409A-2(b)(2)(iii)), an Eligible Employee’s
right to receive any installment payments under the Plan will be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment under the Plan will at all times be considered a separate
and distinct payment. If the Plan Administrator determines that any of the
payments upon a Separation from Service provided under the Plan (or under any
other arrangement with the Eligible Employee) constitute “deferred compensation”
under Section 409A and if the Eligible Employee is a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i), at the time of his
or her Separation from Service, then, solely to the extent necessary to avoid
the incurrence of the adverse personal tax consequences under Section 409A, the
timing of the payments upon a Separation from Service will be delayed as
follows: on the earlier to occur of (i) the date that is six months and one day
after the effective date of the

8.
 



--------------------------------------------------------------------------------




Eligible Employee’s Separation from Service, and (ii) the date of the Eligible
Employee’s death (such earlier date, the “Delayed Initial Payment Date”), the
Company will (A) pay to the Eligible Employee a lump sum amount equal to the sum
of the payments upon Separation from Service that the Eligible Employee would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payments had not been delayed pursuant to this paragraph,
and (B) commence paying the balance of the payments in accordance with the
applicable payment schedule set forth in the Participation Notice provided to
the Eligible Employee. No interest will be due on any amounts so deferred. If
Section 409A is not applicable by law to an Eligible Employee, the Plan
Administrator will determine whether any similar law in the Eligible Employee’s
jurisdiction applies and should be taken into account.
Section 4.    COMPANY PROPERTY.
(a)    Return of Company Property. An Eligible Employee will not be entitled to
any severance benefits under the Plan unless and until the Eligible Employee
returns all Company Property, except as otherwise provided in this Section 4(a)
or unless otherwise expressly permitted by the Company to retain one or more
items of Company Property. For this purpose, “Company Property” means all paper
and electronic company documents (and all copies thereof) created and/or
received by the Eligible Employee during his or her period of employment with
the Company and other Company Property which the Eligible Employee had in his or
her possession or control at any time, including, but not limited to, Company
files, notes, drawings, records, plans, forecasts, reports, studies, analyses,
proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
leased vehicles, computers, computer equipment, software programs, facsimile
machines, and servers), credit and calling cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof in whole or in part). As a condition to receiving benefits under the
Plan, an Eligible Employee must not make or retain copies, reproductions or
summaries of any such Company Property. However, an Eligible Employee is not
required to return his or her (i) personal copies of documents evidencing the
Eligible Employee’s hire, termination, compensation, benefits and stock options
and any other documentation received as a shareholder of the Company and (ii)
laptop computer and mobile telephone provided by the Company.
(b)    Transition of Work. An Eligible Employee will not be entitled to any
severance benefit under the Plan unless and until the Eligible Employee (1) has
satisfactorily transitioned his or her work and information concerning his or
her work to the Company to the extent reasonably requested in writing by the
Company and (2) has provided the Company with all logins, passwords, passcodes
and similar information created by the Eligible Employee for documents, email
and electronic files that the Eligible Employee created or used on Company
systems.

9.
 



--------------------------------------------------------------------------------




Section 5.    WITHHOLDINGS AND DEDUCTIONS.
All payments under the Plan will be subject to applicable withholding for
federal, state and local taxes. If an Eligible Employee is indebted to the
Company at the time of his or her Qualifying Termination, the Company reserves
the right to offset any Plan payments by the amount of such indebtedness.
Additionally, if an Eligible Employee is subject to withholding for taxes
related to any non-Plan benefits, the Company may offset any Plan payments by
the amount of such withholding taxes. However, Plan payments will not be subject
to any deductions under employment benefit plans, such as, but not limited to,
401(k) plan contributions and/or 401(k) loan repayments, except as otherwise
required by law or the terms of those plans.
By accepting participation in the Plan, the Eligible Employee agrees to review
with his or her own tax advisors the federal, state, provincial, local, and
foreign tax consequences of participation in the Plan. The Eligible Employee
will rely solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Eligible Employee understands that he
or she (and not the Company) will be responsible for his or her own tax
liability that may arise as a result of participating in the Plan.
Section 6.    RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.
(a)    Exclusive Discretion. The Plan Administrator is the Compensation
Committee of the Board. As Plan Administrator, the Compensation Committee is the
named fiduciary charged with the responsibility for administering the Plan. The
Plan Administrator will have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of the Plan and to construe
and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan. The Plan
Administrator may delegate any or all of its administrative duties to an officer
of the Company and any such delegation will convey with it the full
discretionary authority of the Plan Administrator to carry out the delegated
duties. The Company and the Plan Administrator will indemnify and hold harmless
any person to whom it delegated its responsibilities to the greatest extent
permitted by law, provided such person does not act with gross negligence or
willful misconduct. The rules, interpretations, computations and other actions
of the Plan Administrator or its delegate will be final and binding and
conclusive on all persons.
(b)    Termination; Amendment.
(1)    The Company reserves the right to terminate this Plan at any time;
provided, however, that upon or following a Change of Control, (i) no such
termination will impair an Eligible Employee’s rights under this Plan or his or
her Participation Notice without his or her written consent, and any unpaid
benefit rights will continue to be governed by the terms of this Plan, and (ii)
any such purported termination of this Plan will not be effective as to any
Eligible Employee who has not consented, in writing, to such termination.

10.
 



--------------------------------------------------------------------------------




(2)    The Company reserves the right to amend this Plan (including the exhibits
hereto) and the benefits provided hereunder (including any Participation Notice
provided to an Eligible Employee) at any time; provided, however, that upon or
following a Change of Control, no such amendment will impair an Eligible
Employee’s rights under this Plan or his or her Participation Notice without his
or her written consent.
(3)    Any action amending or terminating the Plan will be in writing and
executed by a duly authorized executive officer of the Company.
Section 7.    NO IMPLIED EMPLOYMENT CONTRACT.
The Plan will not be deemed (i) to give any employee or other person any right
to be retained as an employee of or other service provider to the Company or
(ii) to interfere with the right of the Company to discharge any employee or
other person at any time, with or without cause, which right is hereby reserved.
Section 8.    LEGAL CONSTRUCTION.
This Plan is intended to be governed by and will be construed in accordance with
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and,
to the extent not preempted by ERISA, the laws of the State of Washington
(without regard to principles of conflict of laws).
Section 9.    CLAIMS, INQUIRIES AND APPEALS.
(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:
The Compensation Committee of the Board of Directors
Blue Nile, Inc.
Attn: General Counsel
411 First Avenue S., Suite 700
Seattle, WA 98104


(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;

11.
 



--------------------------------------------------------------------------------




(3)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(4)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 9(d) below.
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review will be in writing and will be addressed to:
The Compensation Committee of the Board of Directors Blue Nile, Inc.
Attn: General Counsel
411 First Avenue S., Suite 700
Seattle, WA 98104


A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review will take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the

12.
 



--------------------------------------------------------------------------------




special circumstances necessitating the additional time and the date by which
the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
(4)    a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 9(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 9(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 9, the
applicant may bring legal action for benefits under the Plan pursuant to Section
502(a) of ERISA.
Section 10.    BASIS OF PAYMENTS TO AND FROM PLAN.
The Plan will be unfunded, and all benefits under the Plan will be paid only
from the general assets of the Company. An Eligible Employee’s right to receive
payments under the Plan is no greater than that of the Company’s unsecured
general creditors. Therefore, if the Company were to become insolvent, the
Eligible Employee might not receive benefits under the Plan.
Section 11.    OTHER PLAN INFORMATION.
(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company by the Internal Revenue Service is 91-1963165.
The Plan Number

13.
 



--------------------------------------------------------------------------------




assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 525.
(b)    Ending Date for Plan’s Fiscal Year and Type of Plan. The date of the end
of the fiscal year for the purpose of maintaining the Plan’s records is
December 31. The Plan is a welfare benefit plan.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
Blue Nile, Inc.
Attn: General Counsel
411 First Avenue S., Suite 700
Seattle, WA 98104


(d)    Plan Sponsor. The Plan Sponsor is:
The Compensation Committee of the Board of Directors Blue Nile, Inc.
Attn: General Counsel
411 First Avenue S., Suite 700
Seattle, WA 98104


The Plan Sponsor’s and Plan Administrator’s telephone number is (206) 336-6700
and facsimile number is (206) 336-6809.
Section 12.    STATEMENT OF ERISA RIGHTS.
Participants in this Plan are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:
(a)    Receive Information About Your Plan and Benefits
(1)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(2)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Administrator may make a reasonable charge for the copies;
and

14.
 



--------------------------------------------------------------------------------




(3)    Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.
(b)    Prudent Actions by Plan Fiduciaries. In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants and beneficiaries. No one, including
your employer, your union or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.
(c)    Enforce Your Rights. If your claim for a Plan benefit is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules as set forth in detail in
Section 9 herein.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court and you are not required to follow the claims
procedure set forth in Section 9 herein. In such a case, the court may require
the Plan Administrator to provide the materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.
If you have completed the claims and appeals procedure described in Section 9
and have a claim for benefits which is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
(d)    Assistance with Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or accessing its website at http://www.dol.gov/ebsa/.

15.
 



--------------------------------------------------------------------------------




Section 13.    GENERAL PROVISIONS.
(a)    Notices. Any notice, demand or request required or permitted to be given
by either the Company or an Eligible Employee pursuant to the terms of this Plan
will be in writing and will be deemed given when delivered personally, when
received electronically (including email addressed to the Eligible Employee’s
Company email account and to the Company email account of the Company’s General
Counsel), or when deposited in the U.S. mail, with postage prepaid, and
addressed to the parties, in the case of the Company or the Plan Administrator,
at the address set forth in Section 11(d) and, in the case of an Eligible
Employee, at the address as set forth in the Company’s employment file
maintained for the Eligible Employee as previously furnished by the Eligible
Employee or such other address as a party may request by notifying the other in
writing.
(b)    Transfer and Assignment. The rights and obligations of an Eligible
Employee under this Plan may not be transferred or assigned without the prior
written consent of the Company. This Plan will be binding upon any surviving
entity resulting from a Change of Control and upon any other person or entity
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company without regard to whether or not
such person or entity actively assumes the obligations hereunder. Upon and
following a Change of Control, any references to the “Company” in this Plan will
be deemed to be references also to any successor to Blue Nile, Inc.
(c)    Waiver. Any party’s failure to enforce any provision or provisions of
this Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Plan. The rights granted the parties herein are cumulative and
will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
(d)    Severability. Should any provision of this Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.
(e)    Section Headings. Section headings in this Plan are included for
convenience of reference only and will not be considered part of this Plan for
any other purpose.
Section 14.    CIRCULAR 230 DISCLAIMER.
THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE WITH THE INTERNAL REVENUE
SERVICE’S CIRCULAR 230 (31 CFR PART 10). ANY ADVICE IN THIS PLAN IS NOT INTENDED
OR WRITTEN TO BE USED, AND IT CANNOT BE USED BY YOU FOR THE PURPOSE OF AVOIDING
ANY PENALTIES THAT MAY BE IMPOSED ON YOU. ANY ADVICE IN THIS PLAN WAS WRITTEN TO
SUPPORT PARTICIPATION IN THIS CHANGE OF CONTROL SEVERANCE PLAN. YOU SHOULD SEEK
ADVICE BASED ON YOUR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

16.
 



--------------------------------------------------------------------------------




Section 15.    EXECUTION.
To record the adoption of the Plan as set forth herein, Blue Nile, Inc. has
caused its duly authorized officer to sign this Plan, effective as of January
19, 2015.
BLUE NILE, INC.
 
By:/s/ Harvey Kanter
 
Title: Chief Executive Officer


17.
 



--------------------------------------------------------------------------------

For Employees Age 40 or Older
Individual Termination

EXHIBIT A
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Blue Nile, Inc.
2015 Change of Control Severance Plan (the “Plan”).
I understand that this Release, together with the Plan and any termination
agreement into which this Release may be incorporated, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company,
affiliates of the Company and me with regard to the subject matter hereof. I am
not relying on any promise or representation by the Company that is not
expressly stated therein. Certain capitalized terms used in this Release are
defined in the Plan.
I hereby confirm my obligations under my Proprietary Agreement with the Company.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and their current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (1) all claims arising out of or in any way related to
my employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; claims arising under the Plan; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the federal Employee Retirement
Income Security Act of 1974 (as amended), the Washington Law Against
Discrimination, the Washington Family Leave Act, as amended, the Washington
Minimum Wage Act, as amended, and Chapter 49.60 of the Revised Code of
Washington. Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waivable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or the Department of Labor, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other

1.
 



--------------------------------------------------------------------------------

For Employees Age 40 or Older
Individual Termination

than the Excluded Claims, I am not aware of any claims I have or might have
against any of the Released Parties that are not included in the Released
Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) the ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have twenty-one (21) days to consider
this Release (although I may choose to voluntarily to sign it sooner); (d) I
have seven (7) days following the date I sign this Release to revoke the ADEA
Waiver by providing written notice to an officer of the Company; and (e) the
ADEA Waiver will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release. Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke the ADEA Waiver thereafter.
This Release will become effective on the date upon which the revocation period
has expired unexercised, which will be the eighth day after I sign this Release.
EMPLOYEE
 
 
Name:
 
 
 
Date:
 




2.
 



--------------------------------------------------------------------------------

For Employees Age 40 or Older
Group Termination

EXHIBIT B
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Blue Nile, Inc.
2015 Change of Control Severance Plan (the “Plan”).
I understand that this Release, together with the Plan, and any termination
agreement into which this Release may be incorporated, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company,
affiliates of the Company and me with regard to the subject matter hereof. I am
not relying on any promise or representation by the Company that is not
expressly stated therein. Certain capitalized terms used in this Release are
defined in the Plan.
I hereby confirm my obligations under my Proprietary Agreement with the Company.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and their current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (1) all claims arising out of or in any way related to
my employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; claims arising under the Plan; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the federal Employee Retirement
Income Security Act of 1974 (as amended), the Washington Law Against
Discrimination, the Washington Family Leave Act, as amended, the Washington
Minimum Wage Act, as amended, and Chapter 49.60 of the Revised Code of
Washington. Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waivable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or the Department of Labor, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other

1.
 



--------------------------------------------------------------------------------

For Employees Age 40 or Older
Group Termination

than the Excluded Claims, I am not aware of any claims I have or might have
against any of the Released Parties that are not included in the Released
Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) the ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have forty-five (45) days to consider
this Release (although I may choose to voluntarily to sign it sooner); (d) I
have seven (7) days following the date I sign this Release to revoke the ADEA
Waiver by providing written notice to an officer of the Company; and (e) the
ADEA Waiver will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release. Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.
I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not revoke the ADEA Waiver thereafter.
This Release will become effective on the date upon which the revocation period
has expired unexercised, which will be the eighth day after I sign this Release.
EMPLOYEE
 
 
Name:
 
 
 
Date:
 




2.
 



--------------------------------------------------------------------------------

For Employees Under Age 40
Individual and Group Termination

EXHIBIT C
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Blue Nile, Inc.
2015 Change of Control Severance Plan (the “Plan”).
I understand that this Release, together with the Plan and any termination
agreement into which this Release may be incorporated, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company,
affiliates of the Company and me with regard to the subject matter hereof. I am
not relying on any promise or representation by the Company that is not
expressly stated therein. Certain capitalized terms used in this Release are
defined in the Plan.
I hereby confirm my obligations under my Proprietary Agreement with the Company.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and their current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (1) all claims arising out of or in any way related to
my employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; claims arising under the Plan; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the Washington Law Against
Discrimination, the Washington Family Leave Act, as amended, the Washington
Minimum Wage Act, as amended, and Chapter 49.60 of the Revised Code of
Washington. Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waivable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or the Department of Labor, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

1.
 



--------------------------------------------------------------------------------

For Employees Under Age 40
Individual and Group Termination

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.
EMPLOYEE
 
 
Name:
 
 
 
Date:
 




2.
 



--------------------------------------------------------------------------------




EXHIBIT D
(FOR ELIGIBLE EMPLOYEES OTHER THAN CEO/CFO)
BLUE NILE, INC.
2015 CHANGE OF CONTROL SEVERANCE PLAN
PARTICIPATION NOTICE
You, _________________, have been designated as an Eligible Employee under the
Blue Nile, Inc. 2015 Change of Control Severance Plan (the “Plan”). You are
eligible for the benefits set forth in Section 1 of this Participation Notice
upon a Qualifying Termination, subject to the terms and conditions of the Plan.
Certain capitalized terms used in this Participation Notice are defined in the
Plan.
1.
Benefits.

(a)Cash Severance. The Company will make a lump sum payment of “Cash Severance”
to the Eligible Employee in an amount equal to [____] x (Base Salary + Target
Bonus). The Cash Severance will be paid in a lump sum on the 60th day after the
date of the Eligible Employee’s Separation from Service.
(b)    COBRA Premium Benefit. If the Eligible Employee was enrolled in a group
health plan (i.e., medical, dental, or vision plan) sponsored by the Company or
an affiliate of the Company immediately prior to the Qualifying Termination, the
Eligible Employee may be eligible to continue coverage under such group health
plan (or to convert to an individual policy) at the time of the Eligible
Employee’s termination of employment under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (together with any state law of similar
effect, “COBRA”). The Company will notify the Eligible Employee of any such
right to continue such coverage at the time of termination pursuant to COBRA. No
provision of this Plan will affect the continuation coverage rules under COBRA,
except that the Company’s payment, if any, of applicable insurance premiums, or
waiver of any cost of coverage under any self-funded group health plan, will be
credited as payment by the Eligible Employee for purposes of the Eligible
Employee’s payment required under COBRA. Therefore, the period during which an
Eligible Employee may elect to continue the Company’s or its affiliate’s group
health plan coverage at his or her own expense under COBRA, the length of time
during which COBRA coverage will be made available to the Eligible Employee, and
all other rights and obligations of the Eligible Employee under COBRA (except
the obligation to pay insurance premiums that the Company pays, if any, or, with
respect to a self-funded plan, any obligation to pay the cost of coverage to the
Company that the Company waives, if any) will be applied in the same manner that
such rules would apply in the absence of this Plan.
If an Eligible Employee timely elects continued coverage under COBRA, the
Company will pay the full amount of the Eligible Employee’s COBRA premiums, or
will provide coverage under any self-funded plan, on behalf of the Eligible
Employee for the Eligible Employee’s continued coverage under the Company’s
group health plans, including coverage for the Eligible Employee’s eligible
dependents, until the earliest of (i) the end of the [_____] month period
following the Eligible Employee’s Qualifying Termination, (ii) the expiration of
the Eligible Employee’s eligibility for

1.
 



--------------------------------------------------------------------------------




the continuation coverage under COBRA, or (iii) the date when the Eligible
Employee becomes eligible for substantially equivalent health insurance coverage
in connection with new employment or self-employment (such period from the date
of the Qualifying Termination through the earliest of (i) through (iii), the
“COBRA Payment Period”). Notwithstanding the foregoing, if at any time the
Company determines, in its sole discretion, that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Code or any statute or regulation of similar effect (including,
without limitation, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing the COBRA premiums, the Company will instead pay the Eligible
Employee, on the first day of each month of the remainder of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premiums for that month,
subject to applicable tax withholdings and deductions (such amount, the “Special
Severance Payment”). On the 60th day following the Eligible Employee’s
Separation from Service, the Company will make the first payment under this
clause (and, in the case of the Special Severance Payment, such payment will be
made to the Eligible Employee, in a lump sum) equal to the aggregate amount of
payments that the Company would have paid through such date had such payments
commenced on the Separation from Service through such 60th day, with the balance
of the payments paid thereafter on the original schedule.
In all cases, if the Eligible Employee becomes eligible for coverage under
another employer’s group health plan or otherwise ceases to be eligible for
COBRA during the COBRA Payment Period, the Eligible Employee must immediately
notify the Company of such event, and all payments and obligations under
paragraph will cease. For purposes of this Section 1(b), any applicable
insurance premiums that are paid by the Company will not include any amounts
payable by the Eligible Employee under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.
(c)    Accelerated Vesting. Unless specifically provided otherwise in the
applicable equity award agreement, the vesting and exercisability of all
then-outstanding compensatory equity awards held by the Eligible Employee will
be accelerated such that the awards are fully vested and exercisable as of the
date of the Qualifying Termination.
2.    Timing of Payments. Notwithstanding the payment schedules set forth above,
no benefits will be paid prior to the 60th day following the Separation from
Service, or, if permitted under Section 409A, the effective date of the Release
(as applicable, the “Initial Payment Date”). Instead, on the Initial Payment
Date, the Company will pay the Eligible Employee the benefits the Eligible
Employee would otherwise have received on or prior to such date pursuant to the
original schedule through the Initial Payment Date, with the balance of the
benefits being paid as originally scheduled. With respect to COBRA payments, the
Eligible Employee may be required to pay the COBRA premiums directly until the
Initial Payment Date. This Section 2 is subject to Section 3(e) of the Plan.
3.    Definitions. The following definitions will apply for purposes of this
Participation Notice:
(a)    “Base Salary” will mean the greatest of the Eligible Employee’s base
salary in effect immediately prior to (i) the Change of Control, (ii) the date
of the Qualifying Termination, or (iii) in the event of a Resignation for Good
Reason based on a material reduction of the Eligible

2.
 



--------------------------------------------------------------------------------




Employee’s annual base salary, the date immediately prior to such reduction.
Base Salary does not include variable forms of compensation such as bonuses,
incentive compensation, commissions, expenses or expense allowances.
(b)    “Target Bonus” will mean the target annual incentive bonus, expressed in
dollars, which the Eligible Employee is eligible to earn in the fiscal year in
which (A) the Change of Control occurs or (B) the Qualifying Termination occurs,
whichever of (A) or (B) is greater.
The foregoing benefits are subject to all of the terms and conditions of the
Plan, including reduction against any other severance benefits owed to the
Eligible Employee.
I accept my designation as an Eligible Employee and agree to be bound by the
terms and conditions of the Plan. I understand and agree that my acceptance of
participation in the Plan replaces my eligibility, if any, to participate in the
Prior Plans.
 
 
Signature
 
 
Print Name




3.
 



--------------------------------------------------------------------------------






EXHIBIT E
(FOR CEO/CFO)
BLUE NILE, INC.
2015 CHANGE OF CONTROL SEVERANCE PLAN
PARTICIPATION NOTICE
You, _________________, have been designated as an Eligible Employee under the
Blue Nile, Inc. 2015 Change of Control Severance Plan (the “Plan”). You are
eligible for the benefits set forth in Section 1 of this Participation Notice
upon a Qualifying Termination, subject to the terms and conditions of the Plan.
Certain capitalized terms used in this Participation Notice are defined in the
Plan.
1.
Benefits.

(a)    Cash Severance. The Company will make a lump sum payment of “Cash
Severance” to the Eligible Employee in an amount equal to two (2) x (Base Salary
+ Target Bonus). The Cash Severance will be paid in a lump sum on the 60th day
after the date of the Eligible Employee’s Separation from Service.
(b)    COBRA Premium Benefit. If the Eligible Employee was enrolled in a group
health plan (i.e., medical, dental, or vision plan) sponsored by the Company or
an affiliate of the Company immediately prior to the Qualifying Termination, the
Eligible Employee may be eligible to continue coverage under such group health
plan (or to convert to an individual policy) at the time of the Eligible
Employee’s termination of employment under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (together with any state law of similar
effect, “COBRA”). The Company will notify the Eligible Employee of any such
right to continue such coverage at the time of termination pursuant to COBRA. No
provision of this Plan will affect the continuation coverage rules under COBRA,
except that the Company’s payment, if any, of applicable insurance premiums, or
waiver of any cost of coverage under any self-funded group health plan, will be
credited as payment by the Eligible Employee for purposes of the Eligible
Employee’s payment required under COBRA. Therefore, the period during which an
Eligible Employee may elect to continue the Company’s or its affiliate’s group
health plan coverage at his or her own expense under COBRA, the length of time
during which COBRA coverage will be made available to the Eligible Employee, and
all other rights and obligations of the Eligible Employee under COBRA (except
the obligation to pay insurance premiums that the Company pays, if any, or, with
respect to a self-funded plan, any obligation to pay the cost of coverage to the
Company that the Company waives, if any) will be applied in the same manner that
such rules would apply in the absence of this Plan.
If an Eligible Employee timely elects continued coverage under COBRA, the
Company will pay the full amount of the Eligible Employee’s COBRA premiums, or
will provide coverage under any self-funded plan, on behalf of the Eligible
Employee for the Eligible Employee’s continued coverage under the Company’s
group health plans, including coverage for the Eligible Employee’s eligible
dependents, until the earliest of (i) the end of the eighteen (18)-month period
following the Eligible Employee’s Qualifying Termination, (ii) the expiration of
the Eligible Employee’s eligibility for the continuation coverage under COBRA,
or (iii) the date when the Eligible Employee becomes eligible for substantially
equivalent health insurance coverage in connection with new

1.
 



--------------------------------------------------------------------------------






employment or self-employment (such period from the date of the Qualifying
Termination through the earliest of (i) through (iii), the “COBRA Payment
Period”). Notwithstanding the foregoing, if at any time the Company determines,
in its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including, without limitation, the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
the Company will instead pay the Eligible Employee, on the first day of each
month of the remainder of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premiums for that month, subject to applicable tax
withholdings and deductions (such amount, the “Special Severance Payment”). On
the 60th day following the Eligible Employee’s Separation from Service, the
Company will make the first payment under this clause (and, in the case of the
Special Severance Payment, such payment will be made to the Eligible Employee,
in a lump sum) equal to the aggregate amount of payments that the Company would
have paid through such date had such payments commenced on the Separation from
Service through such 60th day, with the balance of the payments paid thereafter
on the original schedule.
In all cases, if the Eligible Employee becomes eligible for coverage under
another employer’s group health plan or otherwise ceases to be eligible for
COBRA during the COBRA Payment Period, the Eligible Employee must immediately
notify the Company of such event, and all payments and obligations under
paragraph will cease. For purposes of this Section 1(b), any applicable
insurance premiums that are paid by the Company will not include any amounts
payable by the Eligible Employee under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.
(c)    Accelerated Vesting. Unless specifically provided otherwise in the
applicable equity award agreement, the vesting and exercisability of all
then-outstanding compensatory equity awards held by the Eligible Employee will
be accelerated such that the awards are fully vested and exercisable as of the
date of the Qualifying Termination.
2.    Timing of Payments. Notwithstanding the payment schedules set forth above,
no benefits under Section 1(a) or 1(b) of this Participation Notice will be paid
prior to the 60th day following the Separation from Service, or, if permitted
under Section 409A, the effective date of the Release (as applicable, the
“Initial Payment Date”). Instead, on the Initial Payment Date, the Company will
pay the Eligible Employee the benefits the Eligible Employee would otherwise
have received on or prior to such date pursuant to the original schedule through
the Initial Payment Date, with the balance of the benefits being paid as
originally scheduled. With respect to COBRA payments, the Eligible Employee may
be required to pay the COBRA premiums directly until the Initial Payment Date.
This Section 2 is subject to Section 3(e) of the Plan.
3.    Definitions. The following definitions will apply for purposes of this
Participation Notice:
(a)    “Base Salary” will mean the greatest of the Eligible Employee’s base
salary in effect immediately prior to (i) the Change of Control, (ii) the date
of the Qualifying Termination, or (iii) in the event of a Resignation for Good
Reason based on a material reduction of the Eligible Employee’s annual base
salary, the date immediately prior to such reduction. Base Salary does not
include variable forms of compensation such as bonuses, incentive compensation,
commissions, expenses or expense allowances.

2.
 



--------------------------------------------------------------------------------






(b)    “Target Bonus” will mean the target annual incentive bonus, expressed in
dollars, which the Eligible Employee is eligible to earn in the fiscal year in
which (A) the Change of Control occurs or (B) the Qualifying Termination occurs,
whichever of (A) or (B) is greater.
The foregoing benefits are subject to all of the terms and conditions of the
Plan, including reduction against any other change of control or severance
benefits owed to the Eligible Employee.
I accept my designation as an Eligible Employee and agree to be bound by the
terms and conditions of the Plan. I understand and agree that my acceptance of
participation in the Plan replaces my eligibility, if any, to participate in the
Prior Plans.
 
 
Signature
 
 
Print Name




3.
 

